Citation Nr: 9921784	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  95-09 615 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar affective 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to June 
1961.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.

This claim was previously before the Board and was the 
subject of an April 1997 remand, which requested that the RO 
obtain medical records from the Social Security 
Administration and from private medical providers and which 
also requested that the veteran's service dates be verified 
and service medical records from those service dates be 
obtained.  That development has been completed and this claim 
is again before the Board.


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
veteran had any bipolar affective disorder while in active 
duty service, or that any psychosis manifested to a 
compensable degree within one year following the veteran's 
separation from service in June 1961.

2.  There is no competent evidence which shows that any 
current bipolar affective disorder is etiologically related 
to service or proximately due to or the result of any disease 
or injury incurred in or aggravated by service, that bipolar 
affective disorder underwent any increase in severity during 
service, or that any inservice diagnosis of inadequate 
personality was a misdiagnosis of bipolar affective disorder.



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bipolar affective disorder is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had bipolar affective disorder 
during service, or whether a psychosis manifested to a 
compensable degree within one year following the veteran's 
separation from service; (2) whether he currently has bipolar 
affective disorder; and if so, (3) whether any current 
bipolar affective disorder is etiologically related to his 
active duty service, is related to his inservice inadequate 
personality, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or 
was misdiagnosed inservice as inadequate personality, or 
increased in severity during service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  Service connection may also be 
established for a chronic disease manifested to a compensable 
degree within a presumptive period following separation from 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  Psychoses are a 
chronic diseases with a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309 (1998).  The Board notes that 
congenital and developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency are not 
diseases or injuries within the meaning of the applicable 
legislation, and thus are not disability for which service 
connection may be granted.  38 C.F.R. § 3.303(c) (1998).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any mental 
disorder while on active duty.  The service medical records 
do show that the veteran complained of nervousness in July 
1960.  The treating physician provided an impression of 
inadequate personality.  The Board notes that the veteran's 
June 1961 separation examination found his psychiatric 
examination to be normal.

The Board notes that the veteran also served on reserve duty 
for many years.  An April 1984 service examination notes a 
diagnosis of narcissistic personality disorder.  The examiner 
specifically notes no evidence was found of psychosis, 
bipolar disorder, or affective disorder.  An April 1984 
service examination notes that the veteran was oriented times 
three, thinking clearly, and with appropriate affect.  A May 
1984 service medical report also notes an assessment of 
narcissistic personality disorder.

A June 1985 private medical report notes diagnoses of 
generalized anxiety disorder and mixed personality disorder.  
The veteran entered a private facility for treatment in May 
1987, and was diagnosed with continuous alcohol dependence 
and mixed bipolar disorder.

However, the medical evidence of record, including those two 
medical reports, does not demonstrate that the veteran's 
bipolar affective disorder was incurred in or aggravated by 
service, that any current bipolar affective disorder is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or that the inservice 
diagnosis of inadequate personality was actually a 
misdiagnosis of any bipolar affective disorder.

The Board notes that the veteran could establish service 
connection for a disease or injury incurred in or aggravated 
while on active duty for training, or for an injury incurred 
in or aggravated during inactive duty training.  38 U.S.C.A. 
§§ 101(21)-(24), 1110 (West 1991).  However, there is no 
evidence of record showing that the veteran's bipolar 
affective disorder was incurred in or aggravated during a 
period of active duty for training, or that the bipolar 
affective disorder is the result of any injury incurred in or 
aggravated during inactive duty training.  The Board also 
notes that there is no evidence of record showing any 
increase in severity of the veteran's bipolar affective 
disorder during any period of service, such that aggravation 
could be established pursuant to 38 C.F.R. § 3.306 (1998).

As there is no record of treatment or complaint of bipolar 
disorder in service, and no evidence showing that any current 
bipolar disorder is etiologically related to the veteran's 
service, related to his inadequate personality, or 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, the veteran's claim 
fails to show the required elements of a well grounded claim.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

The veteran has alleged that service connection is warranted 
for his mental disorder because it was the reason he was 
discharged from the Naval Reserve.  The veteran has also 
claimed that the personality disorder for which he was 
treated in service was actually bipolar affective disorder 
and was misdiagnosed during his active service.  The Board 
notes that a claimant would not meet the burden imposed by 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App. at 611 (1992).  The medical evidence of record does 
not show any evidence that the veteran's bipolar affective 
disorder was incurred in or aggravated by service, is 
etiologically related to his inservice inadequate personality 
such that inadequate personality was actually bipolar 
affective disorder misdiagnosed inservice, or is proximately 
due to or the result of any disease or injury incurred in or 
aggravated by service.  Furthermore, although the veteran was 
discharged from the Naval Reserve because of his bipolar 
affective disorder, the competent evidence of record does not 
show that disability was incurred in or aggravated by his 
service such that service connection may be granted.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the April 1995 statement of the case, the September 1995 
supplemental statement of the case, the October 1995 
supplemental statement of the case, the December 1995 
supplemental statement of the case, the January 1996 
supplemental statement of the case, the June 1999 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).








	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for bipolar affective 
disorder is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

